Citation Nr: 0335079	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
residuals of a status post rotator cuff tear of the 
right shoulder.  

2.	Entitlement to service connection for a status post 
right rotator cuff tear, claimed as secondary to 
residuals of a left acromion fracture.  

3.	Entitlement to service connection for disc disease of 
the cervical spine, claimed as secondary to residuals of 
a left acromion fracture.  

4.	Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to residuals of a 
left acromion fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1947 to March 1950 
and from February 1952 to September 1955. 

In a rating action in November 1999, the RO denied 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a status post rotator 
cuff tear of the right shoulder and also denied secondary 
service connection for this disability as well as entitlement 
to secondary service connection for disc disease of the 
cervical spine and arteriosclerotic heart disease on the 
basis that these claims were not well grounded.  In December 
1999 the veteran submitted a notice of disagreement with the 
November 1999 rating action and was provided a statement of 
the case providing the appropriate law and regulations in 
November 2000.  In December 2000, the veteran submitted a 
substantive appeal  (VA Form 9) in response to the statement 
of the case.  However, in a statement dated in January 2001 
the veteran withdrew all pending appeals.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (as amended).  

The provisions of the VCAA provide that claims denied as not 
well grounded between July 1999 and November 9, 2000 will be 
re-adjudicated on VA's motion as if the prior denial had not 
been made.  Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100 
(2000).  In November 2001, the RO undertook, in accordance 
with the VCAA to readjudicate the claims for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a status post rotator cuff tear of 
the right shoulder, and entitlement to secondary service 
connection for residuals of a status post rotator cuff tear 
of the right shoulder, disc disease of the cervical spine, 
and arteriosclerotic heart disease.  After the veteran filed 
a timely Notice of Disagreement from this rating action he 
was sent another Statement of the Case in October 2002 that 
provided the appropriate law and regulations.  Thereafter the 
veteran submitted a timely Substantive Appeal (VA Form 9).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he sustained disability to his 
right shoulder as a result of VA performed right shoulder 
surgery in July 1993.  In the alternative, he contends that 
his right shoulder disability was caused by his left shoulder 
disability for which he already receives compensation 
benefits under 38 U.S.C.A. § 1155.   He also asserts that he 
has cervical spine disability due to his left shoulder 
disability and that the pain caused by his left shoulder 
disability aggravated his arteriosclerotic heart disease by 
masking symptoms of heart disease and also delaying and 
impeding effective treatment for this disease.  

In pertinent part, 38 U.S.C.A. § 1151 provides, as regards 
claims filed on or after October 1, 1997, that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  It is further provided by the statute that the 
disability must be caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
fault on the part of VA treating personnel or that it must be 
due to an event not reasonably foreseeable.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R.§ 3.310(a).  Also the 
United States Court of Appeals for Veterans Claims (Court) 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The file currently contains several private physicians' 
statements that suggest that the veteran's right shoulder 
disability might, at least in part, be the result of VA 
surgery performed in July 1993 and similar statements raise 
the possibility of a link between the other disabilities for 
which the veteran is now seeking compensation and his left 
shoulder disability.   These statements suggest that the 
veteran had received treatment from the physicians.  Records 
of such treatment have not been secured, although VA is 
obligated to seek these records.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The record 
contains diagnoses of current disability.  The private 
physician's opinions suggest that the current disabilities 
might be the result of VA treatment or secondary to service 
connected disabilities.  The opinions are equivocal and not 
the result of a review of the medical records.  Thus the 
evidence is insufficient to grant the veteran's appeals.  The 
veteran has not been afforded VA medical examinations.  

Also, VA is required to specifically inform the claimant of 
the evidence needed to substantiate the claim, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet App 183 (2002).  The RO has 
not provided this notice with regard to the claims on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact W.F.U. 
Physicians' Sports Medicine Center, 
Orthopedic Comp Rehabilitation Center, 
131 Miller Street, Winston-Salem, North 
Carolina, 27103 and request copies of all 
clinical records documenting the 
veteran's treatment at that facility 
subsequent to May 21, 1997.  

The RO should also contact Unifour Pain 
Treatment Center at 250 18th Street 
Circle, S.E., in Hickory, North Carolina 
28602-1366 and request copies of a 
clinical records documenting the 
veteran's treatment at that facility 
subsequent to January 25, 1999, as well 
as copies of all clinical records 
documenting the veteran's treatment at 
the Burke Primary Care Center at 103 
Medical Heights Drive, in Morgantown, 
North Carolina, 28655.  

The RO should also contact Hickory 
Cardiology Associates at 230 18th Street 
Circle S.E., in Hickory North Carolina, 
28602 and request copies of all clinical 
records documenting the veteran's 
treatment at that facility.  All records 
obtained from the above sources should be 
associated with the claims folder.  

3.  Then the veteran should be afforded a 
VA orthopedic examination to determine 
the etiology of the veteran's right 
shoulder disability and disc disease and 
a VA cardiovascular examination to 
determine the etiology of his 
arteriosclerotic heart disease.  The 
claims folder must be made available to 
the examining physicians so that the 
pertinent records may be studied in 
detail.  The examiners should state that 
the claims folder has been reviewed in 
the examination reports, or in addendums 
to the examination reports.   

At the conclusion of the examinations the 
medical examiners should express opinions 
in answer to the following questions:

(A).  In regard to the veteran's right 
shoulder disability; (a) was the July 
1993 surgery performed on the veteran's 
right shoulder properly undertaken based 
on the clinical findings at that time; 
(b) was the July 1993 right shoulder 
surgery properly performed; c) with 
respect to the veteran's post-operative 
care following the July 1993 surgery, was 
the care received by the veteran that 
which he should have received from a 
reasonably prudent physician(s) under the 
same or similar circumstances.  If any of 
the aforementioned questions are answered 
in the negative, a further medical 
opinion should be provided as to whether 
it is at least as likely as not (50 
percent probability or more) that the VA 
surgery performed in July 1993 resulted 
in an increase in severity of the 
veteran's right shoulder disability.  The 
examiners should also provide a medical 
opinions as to whether it is at least as 
likely as not that the veteran's left 
shoulder disability caused or aggravated 
the veteran's right shoulder disability.  

(B).  In respect to the veteran's 
cervical spine disability, the examiners 
should provide a medical opinions as to 
whether it is at least as likely as not 
that the veteran's cervical spine 
disability was caused or aggravated by 
his left shoulder disability.  

(C).  With respect to the veteran's 
arteriosclerotic heart disease, the 
examiners should provide a medical 
opinion s as to whether is it at least as 
likely as not that the veteran's the 
veteran's arteriosclerotic heart disease, 
was caused or aggravated by his left 
shoulder disability with particular 
reference to whether the pain and 
limitation due to the left shoulder 
disability masked the veteran's 
cardiovascular symptoms or otherwise 
impeded effective treatment of the 
veteran's arteriosclerotic heart disease.  

4.    The RO should then re-adjudicate 
the veteran's claims on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration.  

No action is required of the veteran until he is so informed.  
The purpose of this Remand is to obtain clarifying clinical 
evidence and to insure that he receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


